Citation Nr: 0336707	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1977.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, dated in February 2001, that denied the veteran's 
claims of entitlement to service connection for prostate 
cancer.
 
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  As explained below, the Board 
has determined further action is required in order to comply 
with the VA's duty to assist in the development of the 
veteran's claim.  Accordingly, this appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran contends, in essence, that service connection is 
warranted for his prostate cancer on the basis that it was 
caused by his exposure to Agent Orange while on active duty 
in Vietnam.  He asserts that while stationed aboard the USS 
Independence from June 1973 to September 1975, he was exposed 
to herbicides from aircraft or materiel that had been to 
Vietnam.  He also alleges that despite the USS Independence 
not being listed in the Naval Aviation History Branch, Naval 
Historical Center's "Order of battle for carriers and 
carrier-based squadrons in the Western Pacific (WestPac) and 
Vietnam 1964-1975", the carrier did in fact operate in the 
waters offshore of Vietnam to a sufficient extent to fulfill 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2003).  The 
veteran has submitted the statement of a shipmate to 
corroborate his contention.

Prostate cancer is one of the diseases that has been 
associated with exposure to certain herbicide agents under 
the provisions of 38 C.F.R. § 3.309(e) (2003).  The Board 
finds that further information is required prior to equitable 
disposition of the veteran's claim.  38 C.F.R. § 3.159 
(2003).  The Board notes that documents in the veteran's 
claims folder reveal and the veteran acknowledges that during 
the period he was aboard the Independence he was in the 
Mediterranean.  However, the exact locations and stations of 
the vessel during the entire period of time in question are 
not in the record.  In view of the veteran's assertion of 
Vietnam service as defined by 38 C.F.R. § 3.307(a)(6)(iii), 
and the lay evidence that has been submitted in support of 
his claim, a review of the ship's deck logs is necessary to 
determine whether the Independence operated offshore of 
Vietnam.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for prostate cancer, including 
as secondary to herbicide exposure, 
including the impact of the notification 
requirements on his claim.  

2.  The RO should contact the Ships Deck 
Logs Section, Naval Historical Center, to 
determine, through review of the annual 
command history or deck logs, whether the 
USS Independence operated offshore 
Vietnam during the period of June 1973 to 
September 1975.

3.  The RO should readjudicate the claims 
of service connection.  If the benefits 
sought remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


